Citation Nr: 0809643	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-15 595	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for left testicle 
removal.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  VA records show the 
veteran cancelled a scheduled hearing in September 2005.  
Therefore, his request for a Board hearing is considered as 
having been withdrawn.  38 C.F.R. § 20.704 (2007).  The case 
was remanded for additional development in October 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the evidence not of 
record that was necessary to substantiate his claims and of 
which parties were expected to provide such evidence by 
correspondence dated in November 2006.  During the pendency 
of this appeal, the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
These matters were addressed in the notice provided in 
November 2006.

In this case, additional evidence was received pertinent to 
the issues on appeal by VA in November 2007, including 
medical articles addressing a possible relationship between 
orchitis and gonorrhea and statements indicating a VA 
physician had indicated the veteran probably got hepatitis as 
a result of service in Vietnam.  As the veteran has not 
waived agency of original jurisdiction consideration of this 
evidence, these matters must be remanded for additional 
development.  38 C.F.R. § 20.1304(c) (2007).  Therefore, the 
case must be remanded for additional development.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
identify the VA physician who allegedly 
related his hepatitis C to service in 
Vietnam, as well as, the approximate date 
of treatment.  Upon receipt of this 
information, appropriate action should be 
taken to obtain and associate any 
pertinent records with the claims folder.  
All attempts to procure records should be 
documented in the file.  If records 
identified by the veteran cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all 
evidence of record.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



